EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement on Form S-8 of Royale Energy, Inc. of our report dated March 30, 2015, relating to our audit of the financial statements, which appear in the Annual Report on Form 10-K of Royale Energy, Inc., for the year ended December 31, 2014. We also consent to the reference to our Firm under the caption “Experts” in the Prospectus, which is part of this Registration Statement. /s/ Singer Lewak LLP Singer Lewak LLP Los Angeles, California October 26, 2015
